4:18-cv-03138-RGK-PRSE Doc # 118 Filed: 03/23/21 Page 1 of 1 - Page ID # 1719




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                               4:18CV3138

                     Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

WADE STEPHENS, JR., and
RAMON ESTEVEZ,

                     Defendants.


       This matter is before the Court on the Suggestion of Death that was filed by
Defendants on December 21, 2020 (Filing 113), advising the court that Plaintiff died
on November 6, 2020. In a Memorandum and Order entered on December 22, 2020
(Filing 114), the court determined it would dismiss this action without prejudice if a
motion for substitution was not filed within 90 days thereafter. See Fed. R. Civ. P.
25(a)(1). That 90-day period has now elapsed, and no motion for substitution has
been filed.

      Accordingly,

      IT IS ORDERED:

      1.     Plaintiff’s action is dismissed without prejudice.

      2.     Judgment shall be entered by separate document.

      Dated this 23rd day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
